In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-15-00080-CV


                        IN THE INTEREST OF K.N.M.M., A CHILD

                            On Appeal from the 100th District Court
                                   Donley County, Texas
               Trial Court No. DCPS-14-7079, Honorable Stuart Messer, Presiding

                                        June 18, 2015

                                          ORDER
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


         By one order signed February 20, 2015, the trial court terminated the parent-child

relationships between the subject child K.N.M.M. and her mother, L.N.W.B., and her

father, B.D.M.     Both mother and father filed notices of appeal from the order of

termination.


         On appeal, mother challenges the trial court’s order of termination by six points of

error.    The father’s appointed attorney has filed a motion to withdraw and brief in

support of that motion consistent with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), in which he represents to this Court that, after a diligent
review of the record, he can find no grounds for reversal. See In re A.W.T., 61 S.W.3d
87, 88–89 (Tex. App.—Amarillo 2001, no pet.) (per curiam).


       Consistent with the applicable rules, the Clerk of this Court assigned the same

cause number to the mother’s and father’s notices of appeal. See TEX. R. APP. P.

12.2(c).   In light of the interests of the parties and in order to give full and fair

consideration to each party’s position on appeal, by this order, we hereby sever the

father’s appeal from the original cause number assigned to their appeals: 07-15-00080-

CV. See TEX. R. APP. P. 2 (permitting appellate court to suspend a rule’s operation in a

particular case and order a different procedure when doing so will “expedite a decision

or for other good cause”). The mother’s appeal from the order terminating her parental

rights remains pending in the original cause. The father’s appeal will be assigned a new

appellate cause number: 07-15-00233-CV.         The appeals will be considered and

disposed of in due course by separate opinions in their respective causes.


       It is so ordered.




                                                      Per Curiam




                                           2